DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 11, 2022 has been entered.
The rejection of claims 56 and 60 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Xiong et al. (US Patent 5,541,417, "Xiong") is withdrawn in view of Applicant’s amendment filed May 11, 2022, requiring an incubation step with neuraminidase which is not disclosed in Xiong.
The rejection of claim 57 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noah et al. (Clinical and Vaccine Immunology, April 2009, 16(4):558-566, “Noah”, cited in the IDS filed 7/5/2019) in view of Xiong et al. (US Patent 5,541,417, "Xiong"), is withdrawn in view of Applicant’s amendment filed May 11, 2022, requiring an incubation step with neuraminidase which is not disclosed in Noah or Xiong.

Claims Summary
	Claim 56 is directed to a method for determining the presence of an antibody in a biological sample suspected of containing the antibody that selectively binds to an agglutinating particle (AP).  The method comprises:
Incubating the biological sample with neuraminidase;
Incubating with neuraminidase, incubating a mixture of visualization particles (VP), the agglutinating particle (AP), and the biological sample under conditions permitting agglutination of the VP via interaction with the AP; and
Capturing an image of the mixture with an optical device.  The presence of a VP-AP cluster (determined by assessing center-to-center distance between individual VPs in the image (claim 57)) indicates the occurrence of agglutination and a detectable amount of the antibody.  The absence of a VP-AP cluster indicates the lack of agglutination and the lack of a detectable amount of the antibody.  

Claim 62 is directed to a method of detecting the presence of an antibody in a biological sample, comprising:
Obtaining a biological sample from a subject that as been immunized with a first dosage of a first vaccine against an AP;
Incubating a mixture of VPs, the APs, and the biological sample under conditions permitting agglutination of the VPs via interaction with the APs.  The VPs are erthyrocytes and no red cell reagent preparation is used.  The erythrocytes are from an animal species different than a species providing the biological sample;
Capturing an image of the mixture with an optical device;
Determining the concentration of an antibody against the AP in the biological sample based on the clusters formed by the agglutination of the VPs.  The presence of a VP-AP cluster indicates the occurrence of agglutination and a detectable amount of the antibody.  The absence of a VP-AP cluster indicates the lack of agglutination and the lack of a detectable amount of the antibody.
Determining the effective immunization comprises analyzing the image, which comprises identifying a region of interest (ROI) (claim 95).  The ROI comprises imaged information of the mixture of VPs and APs (claim 96).  Agglutination is evidenced by the formation VP-AP clusters, and analyzing the image comprises identifying clusters (claim 100).  The size or number of clusters is determined (claim 101); the distance between the VPs in the image is determined (claim 102) by determining the center-to-center distance between VPs (claims 103-105).  The distance between a first and second VP is no greater than 1.5 times the diameter of either of the particles (claim 106).  Identifying clusters comprising selected a cut-off value distance (claim 109), which comprises calculating a radial distribution function for two or more VPs in the image (claim 110).  In another embodiment, analyzing the image comprises extracting a feature from the image (claim 111).  The feature is a texture (claim 112), analyzed with a local binary patterns operator (claim 113).  The extraction comprises analyzing the intensity of a signal in one or more color channels in a region of the image (claim 114).  Information is inputted into an algorithm previously trained with local binary patterns information from one or more images of a mixture of known agglutination status (claim 115). 
	Claim 60 is directed to a method for determining the presence of an AP in a biological sample.  The method comprises:
Incubating the biological sample with neuraminidase;
Incubating with neuraminidase (for less than 30 minutes (claim 119)), incubating a mixture of visualization particles (VP) and the biological sample under conditions permitting agglutination of the VP via interaction with the AP.  The VPs are erythrocytes and no red cell reagent preparation is used.  The erythrocytes are from an animal species different than a species providing the biological sample.  A final concentration of the neuraminidase in the mixture is between 0.1 and 1.5 U/L (claim 118);
Capturing an image of the mixture with an optical device.  The presence of a VP-AP cluster indicates the occurrence of agglutination and the presence of a detectable amount of the AP.  The absence of a VP-AP cluster indicates the lack of agglutination and the lack of a detectable amount of the AP.    

Claim Objections
Claims 56, 57, 60, 118 and 119 are objected to because of the following informalities:
Claims 56 and 60 recite, “incubating the biological sample with neuraminidase; incubating with neuraminidase”.  It is not clear why the incubation step is repeated.  Clarification and/or correction is required.  Dependent claims 57, 118 and 119 are included in this objection.
In claim 119, there is a missing word in the phrase “wherein said incubating with neuraminidase for less than 30 minutes.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 56, 57, 62, 95, 96, 100-106 and 109-115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 56 and 62, and their dependent claims, 62, 95, 96, 100-106 and 109-115, state that the presence of a VP-AP cluster indicates agglutination and a detectable amount of an antibody, and that the absence of a VP-AP cluster indicates the lack of agglutination and the lack of a detectable amount of an antibody.  This appears to be reversed.  The presence of a VP-AP cluster indicates agglutination and the absence of an antibody.  If an antibody is present in the sample, the antibody would bind the APs, preventing the APs from binding to the VPs and preventing agglutination.  It is not clear how the results would indicate otherwise.  The metes and bounds of the claims cannot be determined.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 56 and 57 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Noah et al. (Clinical and Vaccine Immunology, April 2009, 16(4):558-566, “Noah”, cited in the IDS filed 7/5/2019).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Noah outlines the basic steps of a hemagglutination inhibition (HI) assay for the detection of serum antibodies to viral hemagglutinin (see abstract and page 558-559, bridging paragraph, “HAI assay”) which are for use in methods of detecting and quantifying human antibody responses (titers) to influenza vaccination (see page 558, left column, second paragraph).  Mixtures of horse RBCs (visualization particles), virus (agglutinating particle), and clinical serum samples from humans (biological samples suspected of containing antibodies) pretreated with neuraminidase, were incubated under conditions permitting agglutination of the RBCs and viruses (see page 558, right column, third paragraph).  A color photo of the incubated mixture was captured with a camera (optical device), as seen in Figure 2 on page 559, showing agglutination patterns indicating the presence or absence of antibody, respectively (see page 559, left column, last portion of top paragraph describing agglutination determination and HAI titers) (claim 56).  
Claim 57 recites a mental step in the process of determining a cluster by assessing center-to-center distance between individual VPs in the image.  This method step can be performed in the human mind and is not tied to any machine, for example.  The information obtained from the mental step of the process in no way transforms the actual method steps.  For example, information obtained about the distance between individual VPs does not change the method steps of the agglutination assay and the act of capturing an image of the agglutination.  The information obtained is not applied to any subsequent steps in a process.  Simply looking at the image/results of the agglutination reaction and thinking about the observed characteristics does not change how the assay is performed such that it no longer reads on the prior art’s assay steps.  If one were performing the assay of Noah, there would be no observable difference between that and the instantly claimed method because the mental steps in the instant claims are not observable if one is merely thinking about the results of the agglutination reaction.  Therefore, the claimed invention is anticipated by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 62, 95, 96, 100-106 and 109-115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noah et al. (Clinical and Vaccine Immunology, April 2009, 16(4):558-566, “Noah”, cited in the IDS filed 7/5/2019) in view of Xiong et al. (US Patent 5,541,417, "Xiong").  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
	Noah outlines the basic steps of a hemagglutination inhibition (HI) assay for the detection of serum antibodies to viral hemagglutinin (see abstract and page 558-559, bridging paragraph, “HAI assay”) which are for use in methods of detecting and quantifying human antibody responses (titers) to influenza vaccination (see page 558, left column, second paragraph).  Mixtures of horse RBCs (visualization particles), virus (agglutinating particle), and clinical serum samples from humans (biological samples suspected of containing antibodies) were incubated under conditions permitting agglutination of the RBCs and viruses (claim 62, step b).  The clinical serum samples were obtained from influenza vaccine clinical trials, implying that the serum is from vaccinated patients (see page 558, right column, “Clinical serum samples”) (claim 62, step a).  A color photo of the incubated mixture was captured with a camera (optical device), as seen in Figure 2 on page 559, showing agglutination patterns indicating the presence or absence of antibody, respectively (see page 559, left column, last portion of top paragraph describing agglutination determination and HAI titers) (claim 62, steps c and d).  The captured image shows the agglutination pattern, which is reasonably considered the region of interest comprising visualization particles and agglutinating particles (claims 95 and 96).  The region of interest is observed/identified as a button of cells (clusters), or a diffuse pattern with or without running or streaking, which is reasonably considered extracting a feature/texture of the mixture of cells (claims 100, 111 and 112).  
Noah does not specifically mention the absence of red cell reagent preparation in the incubation step.  However, it would have been obvious to have used fixed RBCs, with a reasonable expectation of success, as in Xiong, which bypasses the need for red cell reagent preparation in Noah’s incubation step (claim 62, step c).  Xiong discloses the use of digital imaging for agglutination assays using a CCD camera, for example (see col. 3, lines 27-35), and various analysis steps involving measurements derived from the obtained digital images and algorithms (see col. 4).  The agglutination assay comprises incubating a mixture of fixed human RBCs coated with viral antigen (VPs) and serum samples suspected of containing antibodies (APs) under conditions allowing for agglutination (see Example 1).  Since the human RBCs are already fixed, the incubation mixture does not require red cell reagent.  The formation of clumps (clusters) is determined, wherein agglutination indicates the presence of APs, and the absence of agglutination indicates the absence of APs. 
Claims 95, 96, 100-106 and 109-115 recite mental steps in the process of determining agglutination, such as determining a cluster by assessing center-to-center distance between individual VPs in the image, determining size and number of clusters, location of clusters, establishing a cut-off value for clusters, extracting features, analyzing with local binary patterns operator, intensity of a signal in a color channel, and analyzing texture in an algorithm.  These method steps can be performed in the human mind and are not tied to any machine, for example.  The information obtained from the mental steps of the process in no way transforms the actual method steps.  For example, information obtained about the size and number of clusters, the intensity of signals, the textures, the location of the clusters, etc., does not change the method steps of the agglutination assay and the act of capturing an image of the agglutination.  The information obtained is not applied to any subsequent steps in a process.  Some of these claim limitations have been addressed by the prior art (Noah), but for the other limitations that are not addressed by the prior art, they do not distinguish over Noah’s method.  Simply looking at the image/results of the agglutination reaction and thinking about the observed characteristics does not change how the assay is performed such that it no longer reads on the prior art’s assay steps.  If one were performing the assay of Noah/Xiong, there would be no observable difference between that and the instantly claimed method because the mental steps in the instant claims are not observable if one is merely thinking about the results of the agglutination reaction.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claim 60 and 118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noah et al. (Clinical and Vaccine Immunology, April 2009, 16(4):558-566, “Noah”, cited in the IDS filed 7/5/2019) in view of Xiong et al. (US Patent 5,541,417, "Xiong").  The claims are summarized above.
Noah outlines the basic steps of a hemagglutination inhibition (HI) assay for the detection of serum antibodies to viral hemagglutinin (see abstract and page 558-559, bridging paragraph, “HAI assay”) which are for use in methods of detecting and quantifying human antibody responses (titers) to influenza vaccination (see page 558, left column, second paragraph).  Mixtures of horse RBCs (visualization particles), virus (agglutinating particle), and clinical serum samples from humans (biological samples suspected of containing antibodies) pretreated with neuraminidase, were incubated under conditions permitting agglutination of the RBCs and viruses (see page 558, right column, third paragraph).  A color photo of the incubated mixture was captured with a camera (optical device), as seen in Figure 2 on page 559, showing agglutination patterns indicating the presence or absence of antibody, respectively (see page 559, left column, last portion of top paragraph describing agglutination determination and HAI titers).  Noah’s method determines the presence of antibodies as well as viruses (agglutinating particles) because a positive agglutination result means that an agglutinating particle is present.  Although Noah’s method involves the additional element of an antibody that may or may not interfere with agglutination, the fact remains that the method determines the presence of an agglutinating particle in a sample, thus reading on claim 60.  
Noah does not specifically mention the absence of red cell reagent preparation in the incubation step.  However, it would have been obvious to have used fixed RBCs, with a reasonable expectation of success, as in Xiong, which bypasses the need for red cell reagent preparation in Noah’s incubation step (claim 60).  The agglutination assay comprises incubating a mixture of fixed human RBCs coated with viral antigen (VPs) and serum samples suspected of containing antibodies (APs) under conditions allowing for agglutination (see Example 1).  Since the human RBCs are already fixed, the incubation mixture does not require red cell reagent.  The formation of clumps (clusters) is determined, wherein agglutination indicates the presence of APs, and the absence of agglutination indicates the absence of APs.
Regarding claim 118, directed to an embodiment wherein a final concentration of the neuraminidase in the mixture is between 0.1 and 1.5 U/L, Noah does not comment on this.  However, Noah inactivates neuraminidase in the same manner as that used by Applicant: heat treatment at 56°C for 30 minutes (see instant specification, Example 4; see Noah, page 558, right column, third paragraph).  Since the same method was used, the residual amount of RDE is expected to have been within the range of that claimed, between 0.1 and 1.5 U/L.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 56, 57, 60, 62, 95, 96, 100-106, 109-115 and 118 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent 10,281,479 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The patented claims are directed to a method of assaying for agglutination of VPs by performing steps recited in the patented claims.  The patented claims recite more specific method steps than the instant claims, and are in that respect, a species of the instant claims.
A difference between the instant claims and the patented claims is that the instant claims, in some embodiments, require incubation of the biological sample with neuraminidase.  This would have been an obvious embodiment to claim in the patent with a reasonable expectation of success.  Noah discloses an HI assay that incubates serum samples with neuraminidase to reduce the non-specific inhibitors that would interfere with the assay.  Regarding claim 118, directed to an embodiment wherein a final concentration of the neuraminidase in the mixture is between 0.1 and 1.5 U/L, Noah does not comment on this.  However, Noah inactivates neuraminidase in the same manner as that used by Applicant: heat treatment at 56°C for 30 minutes (see instant specification, Example 4; see Noah, page 558, right column, third paragraph).  Since the same method was used, the residual amount of RDE is expected to have been within the range of that claimed, between 0.1 and 1.5 U/L.     
Another difference is that the instant claims specify that the erythrocytes are from animal species different than a species providing the biological sample.  This would have been an obvious embodiment to claim in the patent with a reasonable expectation of success.  One would have been motivated to use a standardized reagent for the assay for purposes of improving the quality of the results obtained, as seen in Noah’s assay that uses horse RBCs in an hemagglutination inhibition assay involving influenza antibodies from human samples (see Noah, page 558, left column, last paragraph, and right column, second paragraph).

Claims 56 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 9,389,229 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patented claim 4 recites a method that has more specific method steps than the claimed invention, and it includes the new limitation recited in the instant claims concerning incubation with neuraminidase.  Taken together with all the other patented claims, the instant claims would have been obvious embodiments.  

Claims 60, 62, 95, 96, 100-106, 109-115, 118 and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 9,389,229 B2 in view of Noah et al. (Clinical and Vaccine Immunology, April 2009, 16(4):558-566, “Noah”, cited in IDS filed 7/5/2019).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a method of determining the presence of an antibody in a biological sample, or the presence of an agglutinating particle in a sample, by performing steps recited in the patented claims.  The patented claims recite more specific method steps than the instant claims, and are in that respect, a species of the instant claims.  Patented claims 4-6 include the new limitation recited in the instant claims (claims 60, 118 and 119) concerning incubation with neuraminidase.  Taken together with all the other patented claims, the instant claims would have been obvious embodiments.  
Another difference is that instant claim 60 specifies that the erythrocytes are from animal species different than a species providing the biological sample.  This would have been an obvious embodiment to claim in the patent with a reasonable expectation of success.  One would have been motivated to use a standardized reagent for the assay for purposes of improving the quality of the results obtained, as seen in Noah’s assay that uses horse RBCs in an hemagglutination inhibition assay involving influenza antibodies from human samples (see Noah, page 558, left column, last paragraph, and right column, second paragraph).

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648